 1

 2

 3                     UNITED STATES DISTRICT COURT
 4                            DISTRICT OF NEVADA
 5   VW CREDIT INC.,                        Case No. 3:21-cv-00113-HDM-CLB
 6                         Plaintiff,
          v.                                            ORDER
 7
     MUSCLE MOTORS AUTO SALES, INC.,
 8
                           Defendant.
 9

10        Pursuant to the defendant’s notice of withdrawal of motion to
11   dismiss and intent to file answer (ECF Nos. 20 & 21), the motion
12   to dismiss (ECF No. 13) is deemed WITHDRAWN. The defendant shall
13   file an answer on or before June 10, 2021.
14        IT IS SO ORDERED.
15        DATED: this 2nd day of June, 2021.
16

17                                                                    ____
                                             UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                        1
